DISMISS and Opinion Filed December 15, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00843-CV

           LYNNE C. RENFRO AND G. LEE FINLEY, Appellants

                                        V.

  NEW REZ LLC D/B/A SHELLPOINT MORTGAGE SERVICING AND
           NATIONSTAR MORTGAGE, LLC, Appellees

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-04946-2019

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Carlyle, and Justice Garcia
                            Opinion by Justice Garcia
      This appeal challenges three summary judgment orders. Because the orders

are not appealable, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).

      The underlying suit stems from a home equity loan obtained by Lynne Renfro

and secured by a deed of trust on a house she now shares with Lee Finley. Renfro

filed the suit after she defaulted on the loan and was threatened with foreclosure.

She asserted various claims, including breach of contract, against New Rez LLC

d/b/a Shellpoint Mortgage Servicing (“Shellpoint”), the “current” mortgagee and
mortgage servicer, and Nationstar Mortgage, LLC, Shellpoint’s predecessor-in-

interest. Nationstar and Shellpoint answered, seeking attorney’s fees. In addition,

Shellpoint asserted counterclaims against Renfro for breach of contract, judicial

foreclosure, and “equitable lien/subrogation,” and asserted the latter two claims as

third-party claims against Finley as well.

      The first appealed order granted Shellpoint an equitable lien on the house.

The second order granted Shellpoint’s no-evidence and traditional summary

judgment motions on Renfro’s claims and its remaining claims and read, in relevant

part: “The court having reviewed the motions, responses and replies, if any, and

arguments of counsel, GRANTS the motions in their entirety. Judgment will follow

by separate order.”

      The third order addressed Nationstar’s joinder and adoption by reference in

Shellpoint’s no-evidence and traditional summary judgment motions. It read, in

relevant part, as follows

      The Court, having considered the Motions, any responses or replies and
      oral argument, finds that the Motions have merit and are hereby
      GRANTED.

             IT IS THEREFORE ORDERED that Nationstar Mortgage
      LLC is granted summary judgment on all claims asserted against it by
      Plaintiff . . .

             FURTHER, IT IS ORDERED that Plaintiff shall bear all costs.

      Because the orders did not determine the amount of fees to which Shellpoint

was entitled or address Nationstar’s request for fees and the order granting

                                         –2–
Shellpoint’s no-evidence and traditional summary judgment motions specifically

stated that judgment would follow by separate order, we questioned our jurisdiction

over the appeal. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001)

(when no conventional trial has been held, judgment is final for purposes of appeal

only if it actually disposes of all pending claims and parties or unequivocally states

it finally disposes of all parties and claims). In a letter brief filed at our direction,

Shellpoint and Nationstar agree their requests for attorney’s fees remain pending and

note the second order is not definite with respect to Shellpoint’s other affirmative

claims. See Hinde v. Hinde, 701 S.W.2d 637, 639 (Tex. 1985) (per curiam) (to be

appealable, judgment must not only be final but also “sufficiently” definite and

certain concerning parties’ rights) (quoting Steed v. State, 183 S.W.2d 458, 460 (Tex.

1944)). Renfro and Finley respond that Shellpoint and Nationstar “waived” their

requests for fees because they failed to submit supporting evidence. Renfro and

Finley further argue the third order is the “separate order” referenced in the second

order as it awarded costs.

      An award of costs, by itself, however, does not make a judgment final, and

even if Shellpoint and Nationstar “waived” their fees, their requests would still need

to be denied by written order. See id.; see also Farmer v. Ben E. Keith, 907 S.W.2d

495, 496 (Tex. 1995) (per curiam) (appellate timetable runs from signing of order

even when signing order is ministerial). Because the appealed orders do not actually



                                          –3–
dispose of the requests for fees or unequivocally state that they do, they are not final.

Accordingly, we dismiss the appeal.



                                             /Dennise Garcia/
                                             DENNISE GARCIA
                                             JUSTICE


220843F.P05




                                          –4–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

LYNNE C. RENFRO AND G. LEE                   On Appeal from the 366th Judicial
FINLEY, Appellants                           District Court, Collin County, Texas
                                             Trial Court Cause No. 366-04946-
No. 05-22-00843-CV          V.               2019.
                                             Opinion delivered by Justice Garcia,
NEW REZ LLC D/B/A                            Chief Justice Burns and Justice
SHELLPOINT MORTGAGE                          Carlyle participating.
SERVICING AND NATIONSTAR
MORTGAGE, LLC, Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellees New Rez LLC d/b/a Shellpoint Mortgage
Servicing and Nationstar Mortgage, LLC recover their costs, if any, of this appeal
from appellants Lynne C. Renfro and G. Lee Finley.


Judgment entered December 15, 2022.




                                       –5–